Citation Nr: 0602928	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-25 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
paroxysmal atrial tachycardia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from June 1942 to June 1946 
and from March 1948 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran also expressed disagreement 
with the April 2001 rating decision as it related to 
disability ratings for his service-connected disabilities of 
the cervical and dorsal spine, hearing loss, and right and 
left knees.  The veteran was issued a statement of the case 
that included those issues in July 2003.  However, the 
veteran limited his substantive appeal to the issue involving 
his paroxysmal atrial tachycardia.  Accordingly, the issues 
involving the veteran's cervical and dorsal spine, hearing 
loss, and right and left knees are not for appellate review.  
See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was originally granted entitlement to service 
connection for paroxysmal atrial tachycardia by way of a 
rating decision dated in January 1972.  The grant of service 
connection was based on a review of service medical records 
and the result of a September 1971 VA examination that 
provided a diagnosis of paroxysmal supraventricular 
tachycardia by history.  The veteran was assigned a 10 
percent rating that has remained in effect until the present 
time.

The veteran submitted his current claim for an increased 
rating in September 2000.  He included medical records from 
Bay Area Cardiology Associates for the period from December 
1999 to August 2000.

The records show that the veteran was evaluated in December 
1999.  He had developed respiratory insufficiency while on a 
cruise that was treated.  The veteran had had no significant 
palpitations.  The entry noted that the palpitations seemed 
to be very rare and might last up to 30 minutes when they did 
occur.  The veteran could not recall the last episode of 
palpitations.  The impression was chronic obstructive 
pulmonary disease (COPD), supraventricular tachyarrhythmias, 
noted as probably atrioventricular (AV) nodal reentry with 
good control on Betapace, and coronary artery disease (CAD).  
An office entry, dated in August 2000, reported that the 
veteran had rare episodes of palpitations that might last 15-
20 minutes.  The longest episode lasted approximately 45 
minutes.  There was no mention of the palpitations being 
confirmed by electrocardiogram (ECG) or Holter monitor.

The veteran's claim was denied in April 2001.  The RO cited 
to the pertinent rating criteria in informing the veteran 
that the medical evidence of record did not demonstrate 
permanent atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year documented 
by ECG or Holter monitor.

The veteran submitted his notice of disagreement in April 
2002.  He said that, since 1999, his episodes of palpitations 
had increased and would last from 1 to 5 or 6 hours.  He said 
he had had 6 episodes since January 2002 that lasted from 2 
to 8 hours.  He also said he was hospitalized with a COPO 
[sic] condition in August 2000 and had palpitations at that 
time.  The Board notes that the veteran never identified 
where he was hospitalized or provided information that would 
allow the RO to obtain records from that period of 
hospitalization.

The veteran submitted a clinical entry from Bay Area 
Cardiology, dated in July 2002.  The entry noted that the 
veteran had not been seen since February 2001.  He reported 
that he had experienced approximately 15 episodes of 
palpitations since January 2002.  He said that they lasted 
from 30 minutes up to 5 or 6 hours.  Physical examination 
noted that the heart rhythm was regular.  The pertinent 
impression was supraventricular arrythmia, probably AV nodal 
reentry and apparently 15 episodes since January 2002.  There 
were no ECG reports of episodes of tachycardia.  The 
veteran's dosage of Betapace was increased and the option of 
electrophysiologic study and possible radiofrequency ablation 
was discussed.  

The veteran submitted a statement in September 2002 wherein 
he listed 17 episodes of palpitations by date between January 
and July 2002.  He also noted the duration of the episodes 
and that he had taken medication in response to the episodes.  
He did not report that he sought medical treatment in 
conjunction with any of the episodes.

The veteran submitted additional medical evidence in April 
2003.  The evidence consisted of records that showed that he 
underwent electrophysiology study and implantation of a 
pacemaker in February 2003.  The records from Tampa General 
Hospital show that the veteran reported a history of an 
excess of 10 admissions to the emergency room prior to the 
current treatment.

The Board notes that there are no records identified, or 
submitted by the veteran that document such emergency room 
visits.  Presumably the visits were related to treatment for 
his episodes of tachycardia and they would be of importance 
in supporting his claim for an increased rating.  

The current evidence of record shows that the veteran's 
medication to control his paroxysmal atrial tachycardia was 
increased in July 2002.  Further, the veteran underwent 
radiofrequency ablation and implantation of a pacemaker in 
February 2003.  On its face, such evidence is indicative of 
repetitive episodes of tachycardia that required additional 
treatment.  However, the evidence of record does not 
objectively demonstrate the number of such episodes or that 
they were documented by means of ECG or Holter monitor.  

The veteran has repeatedly asserted the frequency of what he 
describes as episodes; however, he has not alleged to VA of 
having received medical treatment for his episodes.  Given 
that the rating criteria for Diagnostic Code 7010 requires 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes documented by ECG 
or Holter monitor, if there are medical records of treatment 
for his episodes at an emergency room those records are 
relevant to the substantiation of his claim.  38 C.F.R. 
§ 4.104, Diagnostic Code 7010 (2005) (emphasis added). 

Moreover, such evidence may support an increased rating for 
the veteran's disability for at least for a period prior to 
his receiving a pacemaker in February 2003.  

In addition, the veteran was last examined by VA in June 
2003.  This was approximately four months after his pacemaker 
was inserted.  At that time the veteran was reported to be 
without evidence of recurrent atrial arrhythmia.  

Although clinical records from a private physician were 
received showing treatment through September 2004, the 
records were not very informative and did not focus on the 
veteran's tachycardia.  A new VA examination is required in 
order to properly assess the level of disability.  

Finally, the veteran has not been afforded with the notice 
required under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO wrote to the veteran 
in November 2000 and asked if he had received treatment at a 
VA facility.  A May 2002 letter was sent in response to an 
April 2002 submission of the veteran relating to his 
disabilities of the spine.  A June 2003 letter from the RO 
did not provide complete notice of what evidence was needed 
to substantiate a claim, what evidence VA will obtain and 
what evidence the veteran must submit, or to submit evidence 
in his possession.  The latter defect was addressed in a 
letter from the RO dated in February 2005.  The veteran must 
be given a letter that contains the complete and required 
notice.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  The veteran should be 
specifically told what is required to 
substantiate his claim for an increased 
rating, the information or evidence he 
should submit and the information or 
evidence that VA will yet obtain with 
respect to his claim.  The veteran must 
also be told to submit any pertinent 
evidence in his possession.

2.  The veteran should be contacted and 
asked to provide information pertaining 
to the emergency room visits referenced 
in the February 2003 records from Tampa 
General Hospital.  The veteran should be 
informed that he can either submit the 
medical records from those emergency room 
visits or authorize VA to obtain them on 
his behalf.  In addition, the veteran 
should be requested to identify any other 
sources of treatment for episodes of 
paroxysmal atrial tachycardia.  

3.  Once the above development has been 
completed, the veteran should be afforded 
an examination to determine the current 
status of his paroxysmal atrial 
tachycardia.  The claims file should be 
made available to the examiner for 
review.  The examination report should 
include a discussion of the veteran's 
documented medical history and 
assertions.  All indicated tests and 
studies determined to be necessary should 
be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must indicate if the veteran has 
episodes of paroxysmal atrial 
fibrillation or other supraventricular 
tachycardia and, if so, the number of 
times these episodes occur per year.  The 
examiner should comment as to whether any 
episodes of tachycardia were confirmed by 
ECG or Holter monitor as required by the 
rating criteria.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
The RO should specifically consider if 
the veteran may be entitled to an 
increased rating for a portion of the 
period of appeal.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

